Citation Nr: 1015682	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  He is in receipt of a Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD with 
secondary dysthymia and assigned a 50 percent evaluation 
effective December 19, 2005 and denied the claim for sleep 
apnea on a direct basis.  

The Board notes that the issue of entitlement to service 
connection for sleep apnea on a secondary basis was 
adjudicated in the April 2007 statement of the case (SOC).  
The Board also notes that in a March 2009 rating decision, 
the rating assigned for PTSD was increased to 70 percent, 
also effective December 19, 2005.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in March 2010.  A transcript of the 
hearing is of record.  

The issue of entitlement to service connection for sleep 
apnea, to include as secondary to service-connected PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

On March 11, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wished to withdraw his appeal involving entitlement 
to an initial increased rating for service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to an initial increased rating for 
service-connected PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

On March 11, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal involving 
entitlement to an initial increased rating for service-
connected PTSD.  See March 2010 VA Form 21-4138; March 2010 
hearing transcript.  The appellant has withdrawn his appeal 
concerning this claim.  As such, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The issue of entitlement to an initial increased rating for 
service-connected PTSD is dismissed.


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009), are met.

As an initial matter, the Veteran has not been provided with 
notice concerning what the evidence must show to support a 
claim for secondary service connection.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Based on the contentions raised by the Veteran 
concerning a link between his service-connected PTSD and 
diagnosed sleep apnea, this must be accomplished on remand.  

Review of the claims folder reveals that the Veteran has 
reported receiving treatment at the VA Medical Center (VAMC) 
in San Francisco, California, on several occasions.  See 
August 2006 notice of disagreement (NOD); March 2008 VA Form 
21-4138.  No records from this facility have been obtained.  
The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the Board has no 
discretion and must remand the claim to obtain the Veteran's 
complete treatment records from the San Francisco VA 
facility.  

At this juncture, the Board notes that a February 2009 
discharge summary from the Roseburg Health Care System, which 
is located in Oregon, has been associated with the claims 
folder.  This record reveals that the Veteran was admitted to 
an inpatient PTSD unit in January 2009 and discharged in 
February 2009.  It is unclear whether he has received other 
treatment from this facility.  As his claim for service 
connection for sleep apnea must be remanded, the RO/AMC 
should also make efforts to obtain any treatment records from 
this facility.  Recent treatment records from the Eureka 
outpatient clinic should also be obtained.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2009).  In cases of 
aggravation of a Veteran's nonservice-connected disability by 
a service-connected disability, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2009). 

Review of the medical evidence of record reveals that the 
Veteran has been diagnosed with severe obstructive sleep 
apnea and a REM behavior disorder.  See June 2007 record from 
Humboldt Neurological Medical Group, Inc.  In this same 
record, the private medical provider who performed a 
consultation of the Veteran reported that it is very clear 
that the Veteran's PTSD, while leading to violent dreams, 
which then activates his REM behavior disorder, is a 
complicating and aggravating factor in the treatment of his 
sleep apnea.  See id. (emphasis added).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on 
the documented diagnosis of sleep apnea and the contentions 
raised by the Veteran, and in light of the fact that the 
private medical provider did not provide an opinion as to 
whether the Veteran's sleep apnea is proximately due to or 
the result of his service-connected PTSD, the Board finds 
that a medical examination is necessary for the purpose of 
obtaining an opinion regarding the etiology of the Veteran's 
sleep apnea.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for sleep apnea on 
a secondary basis (see 38 C.F.R. 
§ 3.310); (2) about the information and 
evidence that VA will seek to provide; 
and (3) about the information and 
evidence that he is expected to provide.  

2.  Obtain the Veteran's complete 
treatment records from the San Francisco 
VAMC and the Roseburg Health Care System, 
located in Oregon.  Document efforts made 
to obtain these records.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  

3.  Obtain the Veteran's treatment 
records from the Eureka outpatient 
clinic, dated since March 2007.  

4.  When the foregoing development has 
been completed, schedule the Veteran for 
an appropriate examination.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner and review of the folder should 
be noted.  A thorough history should be 
obtained from the Veteran.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
service-connected PTSD and any associated 
REM behavior disorder caused his 
obstructive sleep apnea. 

If the answer to the above question is 
negative, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
Veteran's service-connected PTSD and any 
associated REM behavior disorder 
aggravated (i.e., caused an increased in 
severity of) his obstructive sleep apnea. 

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested report does not include 
an adequate response to the specific 
actions requested, the report must be 
returned for corrective action.

6.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and provide an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


